           Case 2:18-cv-01973-RFB-GWF Document 10 Filed 12/07/18 Page 1 of 2



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER
 2 Nevada Bar No. 7332
   Email: mfeder@dickinsonwright.com
 3 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113
 4 Phone: 702-550-4400
   Facsimile: 844-670-6009
 5
   Attorneys for Cox Communications Las Vegas, Inc.
 6

 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9 VERNON NELSON,                                    CASE NO. 2:18-cv-01973-RFB-GWF
10                              Plaintiff,           STIPULATION AND ORDER FOR
                                                     EXTENSION OF TIME TO RESPOND TO
11 vs.                                               COMPLAINT
12 COX COMMUNICATIONS LAS VEGAS,
   INC., CREDIT CONTROL CORPORATION,                 (FIRST REQUEST)
13 EXPERIAN INFORMATION SOLUTIONS,
   INC., STELLAR RECOVERY, INC.,
14 CONVERGENT OUTSOURCING, INC.,
   EQUIFAX INFORMATION SERVICES, INC.,
15 and TRANSUNION, LLC,

16                              Defendants.
17

18           Plaintiff Vernon Nelson and Defendant Cox Communications Las Vegas, Inc., by and
19 through their counsel, hereby stipulate and agree that Defendant Cox Communications Las Vegas,

20 Inc. shall have up through and including December 26, 2018, in which to answer, move or

21 otherwise respond to the Complaint for Damages Pursuant to the Fair Debt Collection Practices

22 Act, Fair Credit Reporting Act and Related State Law and Jury Demand [Dkt. 1] filed in this

23 matter.

24 / / /

25 / / /

26 / / /

27 / / /

28

                                                 1
         Case 2:18-cv-01973-RFB-GWF Document 10 Filed 12/07/18 Page 2 of 2



 1         This is the first request for an extension of time to file a response to the Complaint.
 2

 3   Dated this 7th day of December 2018.                Dated this 7th day of December 2018.
 4   DICKINSON WRIGHT PLLC                               THE LAW OFFICE OF VERNON
                                                         NELSON
 5

 6   /s Michael N. Feder                                 /s Vernon Nelson
     MICHAEL N. FEDER (NV Bar No. 7332)                  VERNON NELSON (NV Bar No. 6434)
 7   8363 West Sunset Road, Suite 200                    9480 S. Eastern Avenue, Suite 252
     Las Vegas, Nevada 89113                             Las Vegas, Nevada 89123
 8
     Attorneys for Defendant                             Attorneys for Plaintiff Vernon Nelson
 9   Cox Communications Las Vegas, Inc.
10

11                                               ORDER
12
                                                  IT IS SO ORDERED
13

14

15                                                UNITED STATE
                                                  UNITED STATESDISTRICT COURT
                                                                MAGISTRATE    JUDGE
                                                                            JUDGE
16
                                                  Dated:     12-10-2018
17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
